DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is unclear how “a needle actuator” is related to “a needle actuator” in claim 1. They are treated as the same.
In claim 11, “said reservoir” and “said shell” lack antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al (US 2012/0123387).
Regarding claim 1, Gonzalez discloses a module for use with a drug delivery device for injecting medicament, said module comprising: a module actuator 1840/1890; a spring 1880; a plunger 1892 releasably retained by said module actuator against force of said spring (figs 18 and 19); and a locking device configured to releasably engage a portion of a needle actuator 1803 (¶107), wherein, upon a displacement of said module actuator, said plunger is released by said module actuator so as to allow said spring to drive said plunger (¶108, fig 18 vs fig 19), and said locking device is displaced relative to said module housing so as to allow release of any needle actuator engaged by said locking flange (¶107).  
While Gonzalez substantially discloses the invention as claimed, it does not disclose a module housing; the module actuator displaceable with respect to said module housing; the locking device as a locking flange; nor the plunger being driven away from said module housing in the embodiment of figs 18 and 19.
Gonzalez discloses other embodiments which include a module housing 114 (fig 2, lower housing member which includes base 114 and walls 126) to enclose the components of the device (fig 9) and operates in a similar manner to figs 18 and 19 (figs 9 and 10). Gonzalez also discloses “By manually pressing on single actuator 1840, a restraining spring is overcome and first stored energy device 1834 is then free to force manifold carrier 1862 into engagement with the skin” (¶107); while the first stored energy device 1834 is shown, the restraining spring and how it interacts with carrier/needle actuator 1862 is not. Figs 9 and 10 show a similar first stored energy device 134 and carrier 103/162 (note the prefix “18” is replacing the “1” as per ¶107) and includes a locking flange/resilient engaging device 150 (fig 2) which engages the carrier/needle actuator 103/162 (¶65) and is actuated by movement of module actuator 140 (figs 9 and 10). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the embodiment of figs 18 and 19 of Gonzalez such that it includes a module housing; the module actuator displaceable with respect to said module housing; the locking device as a locking flange; and the plunger being driven away from said module housing as taught by Gonzalez itself in figs 9 and 10 in order to provide support and protection (via the housing) to the components and as Gonzalez has shown a way in which to overcome the retaining spring in a very similar arrangement.
Regarding claim 2, wherein said module actuator is linearly displaceable with respect to said module housing (figs 18 and 19).  
Regarding claim 3, wherein said plunger is disposed along an axis transverse to the direction of linear displacement of said module actuator (figs 9 and 10).  
Regarding claim 4, Gonzalez discloses a module as in claim 1 (see claim 1 above) and a reservoir 1807 pre-filled with medicament (fig 18), said plunger associated with said reservoir (fig 18). While Gonzalez substantially discloses the invention as claimed, it does not disclose a shell, the reservoir disposed within said shell, nor said module being mounted to said shell in the embodiments in figs 18 and 19.  
Gonzalez discloses a shell/upper housing portion 110 with the reservoir 181 disposed in said shell (fig 9) and the equivalent of figs 18 and 19 module mounted to and within said shell (figs 9 and 10).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify figs 18 and 19 of Gonzalez with a shell, the reservoir disposed within said shell, and said module being mounted to said shell in the embodiments as taught in figs 9 and 10 of Gonzalez itself to provide further protection to the module and other internal components.
Regarding claim 5, comprising a needle actuator 1803 releasably engaged by said locking flange (see combination in claim 1 regarding similar needle actuator 103 engaged by said locking flange 150).  
Regarding claim 6, at least one needle 1805 having a distal end for insertion into a patient (fig 19, ¶107).  
Regarding claim 7, a needle driver 1834 for displacing said needle from a first state to a second state (figs 18 and 19, ¶107).  
Regarding claim 8, wherein release of said needle actuator causes said needle driver to displace said needle from said first state to said second state (¶107, figs 18 and 19).  
Regarding claim 9, wherein said distal end of said needle is contained within said shell with said needle in said first state (fig 18, similar to fig 9).  
Regarding claim 10, wherein said distal end of said needle is located externally of said shell with said needle in said second state (fig 19, similar to fig 10).  
Regarding claim 11, Gonzalez discloses said reservoir is accommodated substantially within said shell (similar to figs 9 and 10). While Gonzalez substantially discloses the invention as claimed, it does not disclose a window is formed in a portion of said shell to permit viewing of at least a portion of said reservoir in the embodiment of figs 18 and 19. Gonzalez does disclose upper housing portion/shell 110 may have a window to observe the reservoir (¶63). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the embodiment of figs 18 and 19 of Gonzalez such that it includes a window formed in a portion of said shell to permit viewing of at least a portion of said reservoir as taught by Gonzalez itself to allow a user to easily and visually observe the extent of fluid dispensing and piston displacement.
Regarding claim 12, wherein said needle actuator deflects a cantilevered arm 1834 (¶107, initially pressing upon 1840, but before restraining spring has been overcome results in deflection of spring/cantilevered arm 1834) and deformation of said cantilevered arm causes displacement of said needle from a first state and toward a second state (¶107, figs 18 and 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783